PROSPECTUS INDIVIDUAL FLEXIBLE PREMIUM DEFERRED VARIABLE ANNUITY CONTRACT KANSAS CITY LIFE VARIABLE ANNUITY SEPARATE ACCOUNT OF KANSAS CITY LIFE INSURANCE COMPANY Street Address: Send correspondence to: 3520 Broadway Variable Administration Kansas City, Missouri 64111-2565 P.O. Box 219364 Telephone (816) 753-7000 Kansas City, Missouri 64121-9364 Telephone (800) 616-3670 This Prospectus describes an individual flexible premium deferred variable annuity contract (the "Contract") offered by Kansas City Life Insurance Company (“Kansas City Life”).We have provided a Definitions section at the beginning of this Prospectus for your reference as you read. The Contract is designed to meet investors' long-term investment needs.The Contract also provides you the opportunity to allocate premiums to one or more divisions (“Subaccount”) of the Kansas City Life Variable Annuity Separate Account (“Variable Account”) or the Fixed Account.The assets of each Subaccount are invested in a corresponding portfolio (“Portfolio”) of a designated mutual fund (“Funds”) as follows: AIM Variable Insurance Funds AIM V.I. Capital Appreciation Fund (Series I Shares) AIM V.I. Core Equity Fund (Series I Shares) AIM V.I. Technology Fund (Series I Shares) American Century Variable Portfolios, Inc. American Century VP Capital Appreciation Fund American Century VP Income & Growth Fund American Century VP International Fund American Century VP Mid Cap Value Fund American
